DETAILED ACTION
	Applicant’s amendments to the claims, filed July 28, 2022, were received. Claims 1 and 5 were amended. Claims 2-4 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend to read as:
	“wherein each slat of the slats (94) is fixed to the left and right side frames (91) in an oblique state from a vertical plane so that a front end of end of a side thereof” on Pg. 2, lines 11-14; 
	“wherein the slats (94) are configured to allow the paint to be withdrawn by flowing the paint from being misted during splashing upwards as the paint is sprayed from a spray nozzle (4) at different angles” on Pg. 3, lines 4-6.

Claim 5 (Amended): please amend to read as “wherein the withdrawal plate (90) is disposed filter plates on a side wall (3) and a bottom (5) of the apparatus for withdrawing a sprayed paint

Claim Objections
	The objections on claims 1-5 are withdrawn since claims 1 and 5 were amended and claims 2-4 were cancelled.

Claim Rejections
	The rejections under 35 USC 112(b) on claims 1-5 are withdrawn since claims 1 and 5 were amended and claims 2-4 were cancelled. The rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn since independent claim 1 was amended.

Reasons for Allowance
Claims 1 and 5 are allowed. The invention of independent claim 1 is drawn to an apparatus for withdrawing a sprayed paint.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, a withdrawal plate comprising left and right side frames inclined backwards to form an acute angle with a rear extension portion of the base frame, wherein each slat is fixed to the left and right side frames in an oblique state from a vertical plane, wherein the slats are consecutively arranged in a vertical direction, wherein each slat has a form including a slat body formed by a plate, an upper blade extending from an upper side of the slat body, and a lower 2Appln. No.: 17/324,210blade extending from a lower side of the slat body, the slat body forming an acute angle with a horizontal surface, and the upper blade forming an obtuse angle with the plate of the slat body, and wherein the slats are configured to allow the paint to be withdrawn by flowing the paint directly downwards while preventing the paint from being misted during splashing upwards as the paint is sprayed from a spray nozzle at different angles.
Support for the allowable subject matter can be found in Fig. 10 of Applicant’s Drawings and the description thereof (Spec., Pg. 18, lines 12-26 through Pg. 20, lines 1-2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717